DETAILED ACTION

Examiner’s Notes
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
Claims 1 and 4 are amended.
Claims 1-6 are pending.


Status of Rejections
Previous rejections drawn to claims 4-5 under 35 U.S.C. 112 (b) are withdrawn.
All previous rejections under 35 U.S.C. 102 and under 35 U.S.C. 103 are modified as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 4 recites “substantially uniform” in line 4, which is not supported by the specification or previously presented claims.  The Applicant’s specification, which discloses “The cell module 1 and the cover plate 17 are bonded by the heat radiating adhesive 15 in a state in which they are disposed so that the shortest distance from the battery cells of the cell module 1 to the atmosphere outside the cover plate 17 is maintained uniformly” [0029], does not support “substantially uniform”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (KR 20160016498 A, see English Machine Translation).
	Regarding claim 1, LEE teaches a battery module for a vehicle (see the battery module in Fig. 1; [P7], there is provided a vehicle including the battery module according to the present invention; see All figures), comprising:
a cell module in which battery cells are overlapped with each other while having a predetermined directivity (see the secondary battery cell module in which the secondary battery cells are overlapped with each other while having a left to right direction; see Figs. 1-3); and 
a cooling channel module directly bonded to at least one surface parallel to an overlap direction of the battery cells of the cell module (see the cooling channel module with cooling pipe 300 & lower unit frame 201, directly bonded to the bottom surface parallel to the overlap direction of the secondary battery cells of the secondary battery cell module) (see Figs. 1-3), the cooling channel module having a refrigerant (see the cooling liquid) circulated therein ([Abstract], a cooling pipe provided on an exterior of the laminated cartridges and having a hollow hole inside so as to allow cooling liquid to flow through the hollow hole), 
wherein a cell bonding surface of the cooling channel module (see the cell bonding top surface of the lower unit frame 201 of the cooling channel module with cooling pipe 300 & lower unit frame 201) has a wave-shaped cross section curved along a curvature formed by end portions of the overlapped battery cells (see the wave-shaped cross 
wherein a cooling channel is formed in the cooling channel module to allow the refrigerant to circulate in the cooling channel module (see the cooling channel which is formed in the cooling pipe 300 of the cooling pipe 300 & lower unit frame 201, wherein the cooling channel has a capability of the function) (see Figs. 1-3), and
wherein partitions for ensuring rigidity are provided in the cooling channel module (see the plurality of parts of the lower unit frame 201, which ensure rigidity and are provided in the cooling pipe 300 & lower unit frame 201) (see Fig. 3).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	LEE teaches a cover plate formed of a single plate of a wave-shaped cross section curved along the curvature formed by the end portions of the overlapped battery cells (see the upper unit frame 202 formed of a single plate of a wave-shaped cross section curved along the curvature formed by the end portion of the overlapped secondary battery cells) (see Fig. 3) is bonded to at least another surface to which the cooling channel module is not bonded, among surfaces parallel to the overlap direction of the battery cells of the cell module (see the rejection of claim 1 and Fig. 3).  

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	LEE teaches an end portion of the cooling channel module is integrally provided with an inlet port and an outlet port for circulating the refrigerant in the cooling channel module (see the left inlet port and the right outlet port for circulating the cooling liquid) (see Fig. 13).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 20160016498 A, see English Machine Translation) as applied to claims 1, 3, respectively, above.
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the cell module and the cooling channel module are bonded to each other by a heat radiating adhesive in a state in which the cell module and the cooling channel module are disposed so that a shortest distance from the battery cells of the cell module to the refrigerant in the cooling channel module is uniform”, LEE discloses in the configuration shown in FIG. 3, an adhesive may be interposed between the lower part of the secondary battery and the upper part of the lower unit frame 201 and according to this configuration of the present invention, the fixing force of the battery module can be further improved (see P21).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the adhesive between the lower part of the secondary battery and the upper part of the lower unit frame 201, because the adhesive improves the fixing force of the battery module.  Regarding the claimed “heat radiating”, since the claim does not further require the degree of heat radiating and any material has a some degree of heat radiating, the adhesive is considered to correspond to the claimed “a heat radiating adhesive”.  Therefore, modified LEE teaches the cell module and the cooling channel module are bonded to each other by a heat radiating adhesive (see the adhesive; see the discussion above and Fig. 3) in a state in which the cell module and the cooling channel module are disposed so that a shortest distance from the battery cells of the cell module to the refrigerant in the cooling channel module is uniform (The shortest distance from the secondary battery cells of the secondary battery cell module to the cooling liquid in the cooling channel module with cooling pipe 300 & lower unit frame 201 is uniform) (see Figs. 1-3, 13).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	Regarding the claimed “wherein the cell module and the cover plate are bonded to each other by the heat radiating adhesive in a state in which the cell module and the cover plate are disposed so that a shortest distance from the battery cells of the cell module to atmosphere outside the cover plate is substantially uniform”, LEE discloses in the configuration shown in FIG. 3, an adhesive may be interposed between the upper part of the secondary battery and the lower part of the upper unit frame 202, and according to this configuration of the present invention, the fixing force of the battery module can be further improved (see P21).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the adhesive between the upper part of the secondary battery and the lower part of the upper unit frame 202, because the adhesive improves the fixing force of the battery module.  Regarding the claimed “heat radiating”, since the claim does not further require the degree of heat radiating and any material has a some degree of heat radiating, the adhesive is considered to correspond to the claimed “a heat radiating adhesive”.  Therefore, modified LEE teaches the cell module and the cover plate are bonded to each other by the heat radiating adhesive (see the adhesive; see the discussion above and Fig. 3) in a state in which the cell module and the cover plate are disposed so that a shortest distance from the battery cells of the cell module to atmosphere outside the cover plate is as uniform as possible (The shortest distance from the secondary battery cells of the secondary battery cell module to atmosphere outside the upper unit frame 202 is uniform) (see Figs. 1-3, 13).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 20160016498 A, see English Machine Translation) as applied to claim 3 above, further in view of GERUNDT (EP2885827 A1, see English Machine Translation).
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 3.
	Regarding the claimed “wherein the cell module is overlapped in a horizontal direction; the cooling channel module is bonded to a lower side of the cell module; the cover plate is bonded to an upper side of the cell module; side covers are each provided on both ends of the cell module in the overlap direction; and the side covers are coupled to the cover plate and the cooling channel module in a vertical direction to surround and protect the cell module and to provide structural rigidity”, LEE teaches the cell module is overlapped in a horizontal direction (The secondary cell module is overlapped in a horizontal direction, see Figs. 1-3); the cooling channel module is bonded to a lower side of the cell module; the cover plate is bonded to an upper side of the cell module (see the rejections of claims 1-3), but does not explicitly disclose the claimed “side covers are each provided on both ends of the cell module in the overlap direction; and the side covers are coupled to the cover plate and the cooling channel module in a vertical direction to surround and protect the cell module and to provide structural rigidity”.  However, LEE discloses the cooling channel module with cooling pipe 300 & lower unit frame 201 and the upper unit frame 202.  GERUNDT discloses tensioning battery cells by means of a bulging design of the battery housing, wherein the end plates 17,18 are welded or bolted to draw plates 19 and form a rigid module frame (see [0035], Fig. 2B).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the end plates welded or bolted between the cooling channel module with cooling pipe 300 & lower unit frame 201 and the upper unit frame 202 in the device of LEE as taught by GERUNDT, because the end plates form a rigid module frame.  Therefore, modified LEE teaches side covers (see the end plates) are each provided on both ends of the cell module in the overlap direction (see the discussion above; Fig. 3 of LEE and Fig. 2B of GERUNDT); and the side covers are coupled to the cover plate and the cooling channel module in a vertical .


Response to Arguments
	Applicant's arguments filed on 11/03/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P4-P6, is not persuasive.
	As described in the rejection of claim 1, LEE teaches all limitations including the newly added limitation to the claim 1. 
	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726